Hon. John J. Fox Town Attorney, Orangetown
This is in response to your letter inquiring whether, when several public hearings are scheduled on local laws or ordinances for the same town board meeting date, it is necessary to commence the later-scheduled hearings on time.
According to your letter, frequently the first hearing is not completed when the time published for the next one arrives. Presently, a motion is made to suspend the current hearing, then another motion is made to open and suspend the next hearing and in turn another motion is made to reopen or continue the temporarily suspended hearing. It is your desire to finish the first hearing without interruption, and then proceed onto the next, provided no hearing is opened until after the published time.
Although people have a right to attend and to be informed of the approximate time of public hearings, it is not necessary to follow the cumbersome procedure described above.
Town Law, § 63 provides, in relevant part, that a town "board may determine the rules of its procedure."
Accordingly, in our opinion, when several public hearings are scheduled on local laws or ordinances for the same town board meeting date, the town board does not have to open the later-scheduled hearings on time, but may finish the first hearing without interruption before proceeding onto the next, provided that a simple announcement is made at the scheduled time to the effect that the next hearing will commence at the conclusion of the current hearing, and further provided that no hearing is opened until after the published time.